Citation Nr: 0505753	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for paranoid type 
schizophrenic reaction, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In August 2003, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer (DRO), however, 
the tape from that hearing could not be transcribed.  
Thereafter, while the veteran was offered another hearing he 
declined that offer.


FINDING OF FACT

The preponderance of the evidence is against showing that 
paranoid type schizophrenic reaction is productive of more 
than occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for paranoid type schizophrenic reaction.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9203 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In a January 2002 letter, VA notified the claimant that he 
was responsible to support his claim with appropriate 
evidence.  The letter also informed the veteran that VA would 
attempt to obtain all relevant evidence in the custody of any 
VA or private facility he identified.  It advised him that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his disability, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised of the VCAA.  In the letter, the March 2002 
rating decision, and the May 2003 statement of the case the 
veteran was notified of the laws and regulations governing 
his claim.  Therefore, the duty to notify the appellant of 
the necessary evidence and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran in 
January 2002 if there was any information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  If the evidence was held by a private 
physician, the veteran was to provide authorizations so that 
the RO could obtain that evidence.  No reply was received.  
Nonetheless, the RO obtained and associated with the claims 
file the veteran's treatment records from the West Haven VA 
Medical Center, and afforded him a VA examination in February 
2002 to obtain medical opinion evidence as to the current 
severity of his service connected disability.  Additionally, 
the appellant was advised of what evidence VA had requested, 
received, and what evidence was not received in the May 2003 
statement of the case.  Accordingly, the Board finds that all 
available and identified medical records have been obtained 
and there is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended that the veteran experiences increased 
symptomatology due to his paranoid type schizophrenic 
reaction that warrants an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

The record shows that the veteran's service-connected 
paranoid type schizophrenic reaction was most recently 
assigned a 50 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9203.  See RO decisions dated in 
June 1984 and August 1999.  Therefore, he will only be 
entitled to an increased rating if he meets the criteria set 
out under the rating criteria that has been in effect since 
before he field his increased rating claim in June 2001.

Under the VA rating schedule a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9203.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

After carefully reviewing the veteran's claims file, the 
Board finds that the preponderance of the evidence is against 
his claim for an increased evaluation for paranoid type 
schizophrenic reaction.  Here, the veteran participated in a 
day treatment program at a VA psychiatric hospital between 
April and the end of May 2001.  He began this program because 
of severe adverse symptoms due to his service connected 
disorder.  His Global Assessment of Functioning (GAF) scores 
while participating ranged from 35 to 50.  Notably, however, 
the discharge record shows that his condition had stabilized.  
See VA treatment records dated from April to May 2001.  
Moreover, post day treatment psychiatric therapy records show 
that condition not only was stable, but it had in fact 
improved.  See VA treatment records dated from May 2001 to 
February 2002.  Part of this improvement appeared to be due 
to the fact that he was compliant with his medication.  By 
August 2001, it was opined that his GAF score was up to 60.  

Additionally, these records show that, both before and after 
his day treatment program, the veteran lived with his wife 
and son as well as had a good relationship with his family.  
The record shows that the veteran before his day treatment 
program worked full-time and shortly after his discharge 
returned to full-time employment.  

When examined by VA in February 2002, his mental status 
examination was normal, except for a report of passing 
suicidal thoughts approximately one month earlier.  The 
examiner noted that the appellant continued to report ideas 
of reference and paranoid ideation, as he believed that the 
FBI and the CIA were watching him.  It was opined that the 
veteran was socially isolated with only one good friend.  
There was some marital strain because of numerous 
disagreements with his wife but he had a good relationship 
with his son.  Occupationally it was noted that the veteran 
continued to work full time, that he was not in jeopardy of 
losing his job, that he avoided work at times of increased 
paranoid ideation, and that the only employment strain 
related to the amount of leave time he took because of his 
mental illness.  The veteran was opined to be stable and a 
GAF score of 55 was assigned.

While the record shows that the veteran participated in a day 
treatment program between April and May 2001 because of 
increasingly adverse psychiatric symptomatology, it also 
shows that he has since improved.  Likewise, while the record 
shows that the veteran claimed to have suicidal ideation, it 
was also reported that it was passing and occurred only once 
a month.  Moreover, the overwhelming evidence of record 
provides no indication that the veteran's service connected 
schizophrenic reaction is manifested by occupational and 
social impairment, with deficiencies in most areas.  There is 
no evidence of obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and/or inability to establish and maintain effective 
relationships.  The veteran works full-time and, while 
strained, nonetheless remained married with a good 
relationship with his son, family, and at least one good 
friend.  Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 50 percent for schizophrenic reaction.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's schizophrenic 
reaction are not probative evidence as to the issue on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for an increased rating for schizophrenic reaction 
must be denied.

Finally, the Board acknowledges the fact that the appellant's 
illness adversely affects his ability to live life to the 
fullest.  Still, the assignment of a compensable rating in 
itself is an acknowledgement that the disorder affects his 
capabilities.  VanHoose v. Brown, 4 Vet. App. 361 (1993).


ORDER

Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 50 percent disabling, is 
denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


